        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 1 of 12



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                            (NORTHERN DIVISION)
__________________________________________
                                           :
KEYES LAW FIRM, LLC,                       :
                                           : Civil Action
                        Plaintiff,         :
                                           : CASE NO.: 1:17-CV-02972-RDB
            v.                             :
                                           :
NAPOLI BERN RIPKA SHKOLNIK, LLP, et al., :
                                           :
                        Defendants.       :
__________________________________________:


                  RULE 53 MOTION TO APPOINT SPECIAL MASTER
       Pursuant to Fed. R. Civ. P. 53, Defendants Napoli Shkolnik, PLLC, Napoli Shkolnik &

Associates, PLLC, Paul Napoli Law, PLLC, Napoli Law, PLLC, and Paul J. Napoli, individually

(the “Moving Parties”), by and through their undersigned counsel, hereby move for an order

appointing a Special Master to issue factual determinations as to how much has been recovered

on behalf of the 2,174 Subject Clients, and what has been paid to KLF in connection with those

recoveries.

I.     INTRODUCTION

       The crux of Plaintiff’s claim is that it is owed referral fees based on 2,174 Association

Agreements, each representing an underlying asbestos plaintiff’s bundle of claims against non-

bankrupt asbestos defendants. The parties do not dispute that the Plaintiff is only owed a referral

fee on recoveries received, and not for cases that were closed, withdrawn, or dismissed with no

recovery, or where the settlements have not yet been funded. (See ECF 261, at 10-11, and

sources cited therein). A major stumbling block in resolving this case is that the parties do not

agree on the answer to the following key questions of fact:


                                                 1
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 2 of 12



        (1) How much has been recovered in each of the underlying 2,174 asbestos cases; and

       (2) How much has KLF received from Defendants in connection with those cases?

       While the parties disagree sharply about why there is no agreement on these two basic

questions, it is indisputable that these are determinable factual matters, not opinions. The

information to resolve these questions has been produced by the Defendants. Yet as set forth

herein, unless an alternative is adopted, this Court and the parties will be forced to litigate at

great cost, in terms of both time and money, facts that are readily determinable. These questions

are not only relevant, but are integral to multiple elements of Plaintiff’s claims, including

whether any Association Agreement has been breached, and if so, what Plaintiff’s damages are

for such a breach.

       These factual questions cannot be resolved without such a determination in each of the

underlying cases. The documents relevant to establishing the facts relevant to these inquiries fill

14 bankers boxes and comprise over 10 GB of data. This case is currently scheduled for a five-

day jury trial for December 9, 2019. The purpose of this Motion is to propose an efficient and

fair method for establishing the amount recovered in each of the underlying 2,174 asbestos cases

and how much KLF has received from Defendants in connection with each of those cases.

II.    ARGUMENT

       In complex cases, courts may seek the assistance of a special master. See In re Hanford

Nuclear Reservation Litig., 292 F.3d 1124, 1138 (9th Cir. 2002) (court can appoint master and

decide extent of duties). Pursuant to Federal Rule of Civil Procedure 53(a)(1)(b), a court may

appoint a master to “hold trial proceedings and make or recommend findings of fact on issues to

be decided without a jury if appointment is warranted by: some exceptional condition; or the

need to perform an accounting or resolve a difficult computation of damages.” In addition, Rule



                                                   2
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 3 of 12



53(a)(1)(c) permits a master appointment to address pretrial and post-trial matters that cannot be

timely addressed by an available district judge. Neither of these two subsections requires the

consent of the parties, although a court may seek their agreement to an appointment. Federal

Rule 53(a)(1)(a) also empowers a judge to appoint a master to perform duties that are consented

to by the parties.

                       A. Presenting 2,174 Breach of Contract Cases Before a Single Jury is
                          Impractical And Inefficient.
        Even in a perfect world, trying 2,174 separate breach of contract actions to a jury would

be extremely time consuming, expensive, and complicated. Even if the presentation of evidence,

direct and cross examination for each case took only one hour (which is optimistic), it would

take 362 six-hour trial days to present just the evidence on this one question. The jury would

have to make at least 4,348 separate findings to resolve the two questions posed above in each

case, and each of those findings would require presentation of dozens of documents. Such an

undertaking is beyond what the Court could reasonably expect a single jury to handle and it

cannot be done in a five-day jury trial.

        This undertaking is further complicated by the fact that each one of the 2,174 underlying

cases may have been brought against anywhere from one to a dozen or more potential

defendants. This means there are tens of thousands of individual transactions between the

underlying asbestos plaintiffs and the asbestos defendants that must be taken into account.

Adding to that volume of data is the fact that certain settlements within this KLF group were

handled as groups within the group, and some of those groups were included in settlements with

asbestos plaintiffs that are not part of the KLF group (i.e. some settlements with certain asbestos

defendants included asbestos plaintiffs that were not referred by KLF). Each of these groups and

groups within groups, involved an allocation of settlement funds. Further, some asbestos


                                                 3
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 4 of 12



defendants settle and pay right away, while others have their own time or event driven issues that

impact when payment is made. Still other asbestos defendants may not meet their commitments

to pay at all. These timing issues further complicate an accounting.

       It is worth noting that this is not the first time that the unprecedented large number of

plaintiffs in the asbestos litigation has challenged the judiciary to come up with ways of

resolving large numbers of claims. In this very district, faced with thousands of asbestos cases in

the 1980’s, the cases were broken into monthly trial groups of about five or six cases which was

based upon the notion that a single jury could not reasonably keep track of, much less fairly

decide, more cases at once. This court never tried mass consolidations as was done with very

mixed results in other jurisdictions in recognition of the fact that justice requires that we not ask

a jury to do the impossible.

                       B. Plaintiff Experts Agree with the Remedy Requested by this
                          Motion.
       An alternative method of presenting the evidence concerning contract damages in the

present case would be to have competing forensic auditor experts who would do all of this work

outside the presence of the jury and present their conclusions to the jury. However, Plaintiff’s

experts admitted that they did not conduct a forensic accounting, even though both of Plaintiff’s

damages experts acknowledge that a forensic audit would be the proper method for determining

how much was recovered in each case and how much was paid to KLF in each case. One of

Plaintiff’s experts, Michael Young, is an experienced financial auditor (Ex. 1 – Young dep. at

13:8-10), but he was not engaged to offer opinions concerning damages. 1 Mr. Young testified



1
 Mr. Young is not being offered to testify about the amounts due or the amounts paid in this
case. Instead, Mr. Young has offered opinions relating to “the relationships of the legacy
defendants amongst and between themselves, as well as the relationship between of Napoli
Shkolnik PLLC and Napoli Shkolnik & Associates,” (Young dep. at 12:11-17)
                                                  4
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 5 of 12



that a forensic audit would answer the question about how much money was collected on behalf

of the 2,174 asbestos plaintiffs (Id. at 14:5-12). In Mr. Young’s lengthy audit career, he has

never encountered a situation in which a forensic audit was unable to answer that type of

question. (Id. at 39:16-40:4). Plaintiff’s two damages experts are Charles Mullin and Andrew

Evans, both of with the consulting firm, Bates White. Bates White does not conduct forensic

audits. (Ex. 2 - Evans dep. at 27:8-19) Dr. Mullin testified that the best way to determine what

is owed and what has been paid would be to have “an outside accounting firm doing an audit….

That’s what you’d ideally want to do.” (Ex. 3, Mullin dep. at 120:4-13). In other words,

Plaintiff’s own experts agree that what is being suggested by the instant motion is how the open

questions of fact should be resolved.

        In contrast, the two Bates White witnesses testified that they were tasked not with

determining what had been recovered on behalf of the Subject Clients, but rather, what, in their

opinion, should have been recovered based on their experience with other asbestos plaintiffs in

other jurisdictions—none of which data is published anywhere or subject to peer review or

scrutiny. Plaintiff’s experts acknowledge that they did not review ANY of the client files to

determine the merits of the claims or the damages for any of the underlying claims. Defendants

will move to exclude their testimony because it does not comport with the appropriate measure

of damages for a breach of contract and therefore does not assist the jury in determining what is

actually due to Plaintiff in this case. The Association Agreements require payment of a referral

fee based upon settlements actually received, not based on some “average” or “expected”

recovery. Plaintiff’s professed “justification” for proceeding in this manner are alleged

discovery failures of the Defendants and a statistically insignificant number of errors it

discovered in the Defendants’ data across 2,174 files. However, Defendants have retained an



                                                 5
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 6 of 12



accountant to review the recoveries who determined that a review of subpoenaed documents

from asbestos defendants identified only a 1% discrepancy where Defendants underreported

settlement figures, which was offset by a 3.6% discrepancy where the Moving Parties reported

greater settlement figures than those reported by the asbestos defendants. (See Supplemental

Declaration of Emre Carr, attached as Exhibit 4.) Even if Plaintiff persists in its distrust of

Defendants’ figures, it is undeniable that its measure of damages under the contract is based

upon discernible figures representing what was actually recovered, and not an average or

expected figure for lung cancer cases multiplied by each of the lung cancer plaintiffs referred to

NBRS.

        In sum, none of Plaintiff’s experts are prepared to offer an opinion on these two basic

questions which leaves the Court to confront the presentation of evidence through an in-court

review of the relevant financial documents. Just the documents relating to cases where there was

no recovery filled 14 bankers-boxes which were attached to these Defendants’ motion for partial

summary judgment.

        Given that there is no forensic auditor expert for the Plaintiff that will testify at trial and

given that the Court has set aside five days to try this case, Plaintiff will need at least another 357

trial days to present just its breach of contract claim. This is true even if Plaintiff persists in its

newly offered theory that there was a “course of conduct” that established a single “overarching”

contract consisting of 2,174 component parts because Plaintiff would still have to establish its

damages by presenting evidence of the breach and resulting damages in each of the 2,174

component parts.




                                                    6
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 7 of 12



       Of course, if Plaintiff cannot present evidence to support each of its 2,174 breach of

contract claims, Defendants will move for judgment on all of those cases in which no evidence

was offered.

                       C. Appointment of a Special Master is a Better Alternative
       Defendants propose that the Court proceed pursuant to Rule 53(a)(1)(b) to appoint a

master to perform a forensic audit and provide a written report to the Court on two matters:

       1) The amount received by Defendants as recovery for each of the 2,174 asbestos
          plaintiffs represented by an Association Agreement.2
       2) The amount received by KLF from Defendants as fees for each of the 2,174 asbestos
          plaintiffs represented by an Association Agreement.

       Making this request is a substantial concession on the part of Defendants and should be

readily accepted by Plaintiff though the Plaintiff need not accept this concession in order for the

Court to grant this motion. In fact, an audit (accounting) is one of the forms of relief prayed in

the Complaint. Defendants believe that the documents already produced fully respond to these

questions but acknowledge that presentation of them to a jury will be time consuming and

difficult. Defendants further understand that Plaintiff does not trust Defendants and therefore

questions every document and disbelieves anything that Defendants represent about these

financial matters. An independent forensic audit should put those issues to rest. With proper

safeguards to protect confidentiality of matters that have nothing to do with KLF and with the

right to take any disputes as to scope to the Special Master for resolution, Defendants are

prepared to permit an independent forensic accounting firm to review such financial records as

the auditor in his professional judgment believes are necessary to complete his assignment.




2
 The number of cases subject to audit would be substantially reduced if the Court grants any of
Defendants’ currently pending motion for summary judgment as to cases in which no recovery
was made.
                                                 7
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 8 of 12



       The Forensic Auditor should not be tasked with assessing whether costs charged to the

cases are appropriate, inasmuch as this is not an accounting function, but rather involves

determinations of credibility and judgment which are inappropriate for determination by a

Special Master. Rule 53 – 2003 Notes of Advisory Committee ¶ 6.

       The Forensic Auditor’s report should be annotated to the extent required by accepted

auditing standards.

       Defendants request that the Special Master be one of this Court’s Magistrate Judges who

has had no prior role in this case, who would be directed to engage a neutral forensic auditor

with input from the litigants. The litigants would be encouraged to agree on the selection of the

forensic auditor but absent agreement, the Magistrate Judge (acting as Special Master) would

select the auditor from among up to four candidates (two nominated by Plaintiff and two

nominated by Defendants collectively).

       The Forensic Auditor would be directed to conduct a reasonably thorough audit and

produce a written report responding to the two questions above for each of the cases assigned.

       The Special Master would be empowered to rule on disputes that may arise concerning

the Forensic Auditor’s work as brought to his/her attention by the parties or the Forensic Auditor.

The Special Master should implement procedures for bringing issues before him/her quickly and

with a minimum of briefing.

       The end-product of this procedure would be a report from the Forensic Auditor that

would be presented to the jury as evidence. Rule 53 – 2003 Notes of Advisory Committee ¶ 8.

Jackson v. Local Union 542, Int’l Union of Operating Eng’rs, 155 F. Supp. 2d 332, 337-38 (E.D.

Pa. 2001) (“…[T]he Special Master’s findings are simply admissible evidence to be considered

by the jury, with the jury remaining the ultimate arbiter of fact.” (citing cases)).



                                                  8
        Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 9 of 12



       The Special Master should be directed to proceed with all deliberate speed to complete

the tasks assigned.

                       D.      Following Completion of the Special Master’s Work
       The parties may be able to stipulate to the facts as found in the Forensic Auditor’s report

(which would involve Defendants’ waiving their right to a jury trial on that specific issue). One

can easily see how most, if not all of the remaining issues in the case would be potentially

resolved by agreement once the main point of contention (the amount owed, and the amount

paid) have been resolved.

       If certain issues remain, trial of them should be considerably more manageable,

particularly if the Forensic Auditor’s report is stipulated to by the parties. However, even if that

is not the case, the remaining disputes will be in much sharper focus and should be far fewer in

number.

                       E. Appointment of the Special Master Will Not Create Unreasonable
                          Expense or Delay
       Rule 53(a)(3) directs that the court must consider the fairness of imposing the likely

expenses of the Special Master on the parties and must protect against unreasonable expense or

delay. Plaintiff’s expert Charles Young, himself a qualified forensic auditor, estimated that the

cost of a forensic examination in this case using a sampling approach would cost in the range of

$30,000 to $40,000. (Young Dep. at 15:10-16:21 – “So for 30 to $40,000, I believe that we

could have completed a forensic audit.”) Even if a sampling approach needs to be supplemented

by more detailed analysis for certain cases resulting in a quadrupling of the cost, the cost saving

in not having to try this case for months if not years is significant. Although Mr. Young did not

estimate the length of time needed to complete a full-blown forensic audit, it is certainly less

time than it would take to try this case without a forensic audit and cost substantially less overall.


                                                  9
       Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 10 of 12



       Plaintiff may argue that it is prepared to try the case using its unsupported aggregate

average theory of contract damages, but even if this Court permits the trial to go forward on that

basis, there will inevitably be an appeal if judgment is entered based upon that theory. In fact,

any judgment based upon anything but an analysis of the settlements actually received by

Defendants and offset by funds received by KLF, will be a pyric and short-lived victory. In the

long-run, it makes no sense to force the case to trial when a viable and better alternative exists.

        Additionally, the current pre-trial schedule fails to take into account submissions that are

usually covered in a pre-trial schedule. Somehow when the pre-trial schedule was revised, dates

for the parties to prepare and submit the pre-trial order, for a pre-trial conference, for preparation

of joint exhibit lists, or for preparation and submission of jury instructions, voir dire questions,

and special verdict forms, were omitted. There is simply no enough time prior to trial to

establish deadlines and complete all of these tasks.

       Finally, Defendants anticipate that Plaintiff will argue that this proposal should be

rejected as coming too late—that it should have been done long ago. Defendants response is

two-fold. First, any lawyer or judge with any experience in litigating cases knows that often,

cases do not settle or resolve until the litigants are on the courthouse steps. There are many

reasons for this, but most of those reasons relate to the fact that completing discovery, preparing

dispositive motions and preparing for trial bring a clarity to the process that is simply not present

without those steps. Such is the case here. Second, is that a trial that does not resolve the issues

between these parties accomplishes nothing for either side. The parties clearly want to be done

with each other but without the assurance in the financial data that a forensic audit should

provide, it appears unlikely that this dispute will end anytime soon.




                                                  10
       Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 11 of 12



                         F. The Cost of the Forensic Auditor Engaged by the Special Master
                            Should be Shared Evenly Between Plaintiff and Defendants
                            Collectively
       Rule 53(g)(2) provides that the Special Master (or in this case, the Forensic Auditor

engaged by the Special Master) must be paid by either the parties or from a fund or subject

matter of the action within the court’s control. Rule 53(g)(3) directs that in allocating the

payment among the parties, the court should consider:

       the nature and amount in controversy, the parties’ means, and the extent to which
       any party is more responsible than other parties for reference to a master. An
       interim allocation may be amended to reflect a decision on the merits.
Federal Rule 53(g)(3).
       Defendants request that the Court establish at least on an interim basis, that the parties

share evenly the costs between Plaintiff and Defendants collectively. At the close of the case,

the Court can reconsider the interim allocation, taking particular note of which party’s

accounting (as evidenced by its pre-audit filings) was closest to the Forensic Auditor’s

conclusion as to the amounts owed and paid. This will provide the court with a more objective

criteria for determining which party is more responsible for the inability of the parties to agree on

what the documents produced in discovery show.

III.   CONCLUSION

       In light of the foregoing, the Moving Parties respectfully requests that this Honorable

Court enter an order appointing a Special Master to make factual determinations regarding the

amount recovered on behalf of each of the 2,174 Subject Clients, and what has been paid to

KLF in connection with those recoveries to date. A proposed Order Appointing Special

Master is attached.




                                                 11
      Case 1:17-cv-02972-RDB Document 343 Filed 11/18/19 Page 12 of 12



                                          Respectfully submitted,

                                          OFFIT KURMAN, P.A.

                                          By: /s/ Meghan K. Finnerty
                                          Harold M Walter, Esquire
                                          Timothy C Lynch, Esquire
                                          Eric J Pelletier, Esquire
                                          Meghan K Finnerty, Esquire
                                          (admitted pro hac vice)
                                          300 East Lombard Street, Suite 2010
                                          Baltimore, MD 21202
                                          Telephone: 410-209-6400
                                          Facsimile: 410-209-6435
                                          Email: tlynch@offitkurman.com
                                                  hwalter@offitkurman.com
                                                  epelletier@offitkurman.com
                                                  mfinnerty@offitkurman.com

                                          Counsel for Defendants Paul J. Napoli,
                                          individually, Napoli Shkolnik, PLLC, Napoli
                                          Shkolnik & Associates, PLLC, Paul Napoli
                                          Law, PLLC and Napoli Law, PLLC

Dated: November 18, 2019




                                     12
